ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner acknowledges receipt of the amendment filed 9/6/22 wherein claims 1-48 were canceled.
	Note(s):  Claims 49-62 are pending.

The Examiner acknowledges receipt of the acceptable terminal disclaimer filed 9/6/22.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 9/6/22 to the rejection of claims 40-62 made by the Examiner under double patenting have been fully considered and deemed persuasive-in-part for the reasons set forth below.  
Double Patenting Rejections
           I.        The double patenting rejection over US Patent No. 9,687,571 is WITHDRAWN because Applicant submitted an acceptable terminal disclaimer.

II.	The double patenting rejection over US Patent No. 10,568,978 is WITHDRAWN.  While the instant invention discloses that a solution comprising the radiopharmaceutical be added to an ascorbic acid solution, the patented invention discloses that the composition comprising the radiopharmaceutical is filtered (see patented claim 1).  In the ‘Summary of the Invention (column 1, lines 1-52), it is disclosed that radiopharmaceutical solutions are filtered to yield sterilized solutions comprising the radiopharmaceutical.  Thus, both Applicant and the patented invention  disclose a first solution comprising the radiopharmaceutical.
	In regards to the radiopharmaceutical solution being added to an ascorbic acid solution, Applicant’s attention is directed to patented claims 2-4, for example.  In the patented claims, it is disclosed that the composition comprises ascorbic acid.  When one looks to the patented disclosure for explanation of the composition comprising ascorbic acid, the bridging paragraph of columns 6-7 (see also column 5 lines 40-44), disclose that the ascorbic acid is present with the pharmaceutical compound.  Thus, the radiopharmaceutical is not added to an ascorbic acid solution, but is actually present in that composition at the beginning when the composition is prepared.  Hence, the double patenting rejection is not applicable.

III.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1)	Claims 49-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-11, 20-27, 29, 32, 38, 42-44, 50, 51, 52, and 53 of copending Application No. 16/228,691 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to species encompassed by the Formula 
    PNG
    media_image1.png
    217
    128
    media_image1.png
    Greyscale
  (in combination with ascorbic acid) and methods of using those species for imaging purposes.  The claims differ in that of the copending application are not limited to those encompassed by 
    PNG
    media_image1.png
    217
    128
    media_image1.png
    Greyscale
.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
APPLICANT’S ASSERTIONS
	It is duly noted that Applicant requests that the rejection be held in abeyance until allowable subject matter is set forth.
EXAMINER’S RESPONSE
	The Examiner acknowledges Applicant’s request that the rejection be held in abeyance until allowable subject matter is set forth.  The rejection is still deemed proper.

(2)	Claims 49-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 17-20 of copending Application No. 16/745,446 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to species encompassed by the Formula 
    PNG
    media_image1.png
    217
    128
    media_image1.png
    Greyscale
 (in combination with ascorbic acid) and imaging thereof.  The claims differ in that those of the copending application are specifically directed to the species 
    PNG
    media_image2.png
    110
    253
    media_image2.png
    Greyscale
whereas the instant invention encompasses other species.  Thus, it would be obvious to the skilled artisan that the inventions disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
APPLICANT’S ASSERTIONS
	It is duly noted that Applicant requests that the rejection be held in abeyance until allowable subject matter is set forth.
EXAMINER’S RESPONSE
	The Examiner acknowledges Applicant’s request that the rejection be held in abeyance until allowable subject matter is set forth.  The rejection is still deemed proper.
COMMENTS/NOTES
It should be noted that no prior art is cited against the instant invention.  However, Applicant must address and overcome the double patenting rejections above.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious compositions and uses thereof as set forth in independent claims 40 and 49.  The closest art is Applicant’s own work (e.g., US Patent Nos. 9,687,571 and 10,568,978) which was previously cited in a double patenting rejection.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        December 8, 2022